DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection. Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114. Applicant's submission filed on 10/04/2021 has been entered.

Status of the Claims
Claims 1 and 11 has been amended.  Claims 1-3, 5-13 and 15-20 are pending.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-3, 5-13 and 15-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. 
The claims recite receiving a request and additional data and generating instructions set based on the request and the data.

This judicial exception is not integrated into a practical application. In particular, the claim only recites additional element, such as – “server is designed and configured to” perform receiving and generating and determining steps. The server is recited at a high-level of generality (i.e., as a generic processor performing a generic computer function of ranking information based on a determined amount of use) such that it amounts no more than mere instructions to apply the exception using a generic computer component. Accordingly, this additional element does not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea. The claims are directed to an abstract idea.
The claims further recites generating a machine learning model.  However, the effect of the contribution does not operate at the level of architecture, nor is it independent of the kind of data being processed.  The contribution is instead wholly application specific in that it is limited to the described in the method which is operating entirely at the level of an application, and is wholly tied to selecting appropriate expert most suitable for a user.  Relatedly, the computer, that is to say the hardware upon which the program is operating, is operating in an entirely conventional manner. The proposed technical effect is not causing the computer in of itself to operate different as the method is operating at the level 
The claims does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional element of using a processor to perform both the receiving and generating steps amounts to no more than mere instructions to apply the exception using a generic computer component. Mere instructions to apply an exception using a generic computer component cannot provide an inventive concept. The claims are not patent eligible.
The additional limitations of the dependent claims do not add an inventive concept, for they represent merely generic data collection steps or siting the ineligible concept in a particular technological environment. See Alice, 134 S. Ct. at 2357 (explaining that “‘[s]imply appending conventional steps, specified at a high level of generality,’ was not ‘enough’ to supply an ‘inventive concept’” (emphasis in original) (quoting Mayo, 132 S. Ct. at 1300, 1297, 1294)); id. at 2358 (“limiting the use of an abstract idea ‘to a particular technological environment’” is “not enough for patent eligibility” (quoting Bilski, 561 U.S. at 610-11); CyberSource, 654 F.3d at 1370 (“mere [data-gathering] step[s] cannot make an otherwise non-statutory claim statutory”).
Claims 1-3, 5-13 and 15-20 are therefore not drawn to eligible subject matter as they are directed to an abstract idea without significantly more.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:


Claim 1-3, 5, 9-13, 15, 19-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Burger et al. (US 2017/0351830) in view of Gutman et al. (US 2015/0006261).

Regarding claim 1, Burger teaches a system for an automated analysis of behavior modification data, the system comprising: 
at least a server; a receiving module operating on the at least a server, the receiving module designed and configured to: 
receive at least a request for a behavior modification ([0079] “a patient requesting treatment”, “receives symptom information”, such as “behavioral health conditions” [0002], “behavioral issue, emotional issue, or social issue” [0004], [0080]); 
parse the at least a request for a behavior modification ([0041] “parse the sample of text and to identify relevant terms based on the parsing”) (see NOTE I);, and extract at least an expert quality as a function of the at least a request for a behavior modification, wherein the receiving module is further configured to extract the at least an expert quality ([0035] “derive quality information of therapists … for a particular medical condition relevant to the patient”, [0079]) from a language database ([0027], F2) (see NOTE II); 
an expert module operating on the at least a server ([0021]), the expert module designed and configured to: generate a machine learning model, wherein generating the machine learning model comprises: receiving a training set ([0055] “provide target words to train the bag of words model”), wherein the training set correlates behavior modifications and expert qualities with expert lists ([0031], [0037]), 

receive at least a user input as a function of the at least an expert list and select at least an expert ([0081]-[0082]);
generate at least a request for the selected expert ([0079], [0081] F12:1250); and refer the at least a request for a behavior modification for the selected expert ([0079], [0081] F12:1250).

NOTE I Burger teaches that text from various sources are parsed to determine key terms.  Such key terms are matched with key terms in a patients requests, such as various symptoms describing the patient’s conditions.  Thus, it is reasonable to conclude that the key terms symptoms extracted from the patient request are parsed analogously to the text parsing from various sources.  However, to merely obviate such reasoning Gutman discloses “parsing the request” in [0181].
Further, Burger does not explicitly teach “transmit the at least a request”.  Instead Burger teaches “refers one of the health providers to the patient based at least in part on the levels of quality of medical treatment”, “refers the provider with the highest ranking to the patient”.  Still, in a given context, it is reasonable to conclude that the referral of an expert for a patient implicates that such referral eventually is transmitted to the expert.  Thus, to merely obviate such transmission, Gutman teaches transmit the at least a request for a behavior modification to the at least a selected expert ([0187], [0197], [0215]-[0216], [0238], F8).
It would have been obvious to one of ordinary skill in the art at the time of invention to modify the teachings of Burger to include query parsing and transmission of a request as disclosed by Gutman.  Doing so would provide information about healthcare professionals, assisting patients to select 

Claim 11 recites substantially the same limitations as claim 1, and is rejected for substantially the same reasons.

Regarding claims 2 and 12, Burger as modified teaches the system and the method, wherein the receiving module is further configured to receive the at least a request for a behavior modification from a user client device (Burger [0003], [0032], [0079], [0080], Gutman [0030]).

Regarding claims 3 and 13, Burger as modified teaches the system and the method, wherein the receiving module is further configured to receive the at least a request for a behavior modification from an advisory client device (Burger [0034] “used by behavioral health therapists and/or patients”)(see NOTE below), Gutman [0030], [0243]).

Regarding claims 5 and 15, Burger as modified teaches the system and the method, wherein generating at least an expert list further comprises matching at least an expert to the at least an expert quality (Burger [0031], [0037], [0076], Gutman [0082], [0084], [0215], [0239]).

Regarding claims 9 and 19, Burger as modified teaches the system and the method, wherein selecting the at least a selected expert occurs as a function of a user entered category of at least an expert (Burger [0034], [0041], Gutman [0018]).

.

Claims 3 and 13 is/are alternatively rejected under 35 U.S.C. 103 as being unpatentable over Burger as modified and in further view of Bates (US 2017/0323064).

Regarding claims 3 and 13, if Burger as modified does not explicitly teach to receive the request from an advisor client device, Bates teaches the same in paragraphs [0031]-[0032].
It would have been obvious to one of ordinary skill in the art at the time of invention to modify the teachings of Burger as modified to include advisor client device as disclosed by Bates.  Doing so would provide a universal system and can be used by both the patient and the healthcare providers.

Claims 6 and 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Burger as modified and in further view of the applicant’s admitted prior art Kim et al. (US 2014/0324457).

Regarding claims 6 and 16, Burger as modified teaches the system and the method, wherein selecting the at least a selected expert further comprises: 
producing a field of combinations of experts (Burger [0036], [0077]).
Burger does not explicitly teach, but Kim discloses selecting the at least a selected expert using a lazy-learning process ([0058], [0068] note that K-Nearest Neighbor (KNN) algorithm is an example of lazy learning process [0042]).  It would have been obvious to one of ordinary skill in the art at the time of invention to modify the teachings of Burger to include a lazy-learning process as disclosed by Kim.  Doing .

Claims 7 and 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Burger as modified and in further view of Firminger et al. (US 2010/0241454).

Regarding claims 7 and 17, Burger as modified does not explicitly teach, however Firminger discloses, wherein selecting the at least a selected expert further comprises: generating a loss function of user-specific variables (Firminger [0128]); and minimizing the loss function (Firminger [0095], [0100], [0145], [0167]).
It would have been obvious to one of ordinary skill in the art at the time of invention to modify the teachings of Burger to include a loss function of user-specific variables as disclosed by Firminger.  Doing so would help in caring for the affected individual (Firminger [0107]).

Claims 8 and 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Burger as modified and in further view of the applicant’s admitted prior art LeClair et al. (US 2009/0043801).

Regarding claims 8 and 18, Burger as modified does not explicitly teach, but LeClair discloses the system and the method, wherein at least one of the user specific variables is a faith-based variable ([0005], [0020]).
It would have been obvious to one of ordinary skill in the art at the time of invention to modify the teachings of Burger to include a faith-based variable as disclosed by LeClair.  Doing so would provide higher user satisfaction with healthcare providers (LeClair [0001]).
US 2009/0093688), discloses claims 8 and 18 in [0057] and further obviates the teaching of Burger.

Response to Arguments
Applicant's arguments filed 10/04/2021 have been fully considered but they are not persuasive. 
With respect to the rejection of claims under 35 USC 101, the present amendments do not overcome the present rejection.
The claim not recites an addition of the machine learning model, which inherently comprise training data and recited at high level of generality.  Still, such element does not preclude performing the recited steps in the mind, but for recitation of generic computer components.  Once again the machine learning model is well-understood, routine and conventional.
Relatedly, the computer, that is to say the hardware upon which the program is operating, is operating in an entirely conventional manner. The proposed technical effect is not causing the computer in of itself to operate different as the method is operating at the level of application and thus is not interacting with the hardware at a level beyond that which any computer program would do so.  Similarly, the computer upon which the program is operating is not operating more efficiently or effectively.  The computer itself is operating entirely conventionally and the contribution is not having an effect on the efficiency of the computer itself.
Therefore, the claims are directed to the abstract idea.  The rejection is maintained.

Applicant's remaining arguments in regard to the presently amended claims are addressed in the updated rejections to the claims above.


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure is indicated on PTO-892.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to POLINA G PEACH whose telephone number is (571)270-7646. The examiner can normally be reached Monday-Friday, 9:30 - 5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Aleksandr Kerzhner can be reached on 571-270-1760. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/POLINA G PEACH/               Primary Examiner, Art Unit 2165                                                                                                                                                                                         	December 6, 2021